DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Pace on 02/24/2021.

The application has been amended as follows: 
In claim 10, line 6 after “
    PNG
    media_image1.png
    69
    144
    media_image1.png
    Greyscale
;” INSERT --- and ---.
In claim 10, line 7, after “ 
    PNG
    media_image2.png
    70
    84
    media_image2.png
    Greyscale
” DELETE “; and
    PNG
    media_image3.png
    58
    132
    media_image3.png
    Greyscale
”.
In claim 10, line 23, DELETE “Rd is,” and INSERT --- where one or more Rd groups of the formula 
    PNG
    media_image4.png
    81
    91
    media_image4.png
    Greyscale
are optionally present, and is, ---.

In claim 48, line 2-3, after “step of treating” DELETE “the epoxide CO2 copolymer” and INSERT --- an epoxide CO2 copolymer comprising –OH end groups ---.

In claim 56, line 6-7, DELETE “
    PNG
    media_image5.png
    254
    591
    media_image5.png
    Greyscale
”.
In claim 56, line 12, DELETE “each Rα is independently selected from the group consisting of optionally substituted phenyl, and optionally substituted C1-12 aliphatic;”.
In claim 56, line 15, after “v is” DELETE “0 or”.

Election/Restrictions
Claims 1, 5, 8, 10-13, 17, 26, 27, 35, 38, 39, 46, 48, 52, 53, and 57-59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 6, 7, 40, 41, 44, and 54-56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 05/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,138,369 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejections of Claims 1, 5, 8, 10-13, 17, 28, 35, 46, 48, and 57-59, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10, 21, 22, 27, 28, and 32-39, of U.S. Patent No. 10,138,369 B2, (hereinafter US Pat. No. ‘369), are withdrawn in light the Applicant’s terminal disclaimer filed 01/20/2021.

The previous rejections of Claim 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are withdrawn in light of the above amendments.
The previous rejections of Claims 1, 5, 8, 10-13, 17, 26, 27, 38, 39, 46, 48, 52, 53, and 57-59, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/028362 A1 to Allen et al. (hereinafter Allen) in further view WO 2010/041667 A in which US 2011/0171465 A1 to Yasuda et al. is used as an English equivalent. (hereinafter Yasuda)n are withdrawn in light of the above amendments.
The previous rejections of Claims 1, 5, 8, 10-13, 17, 26, 27, 38, 39, 46, 48, 52, 53, and 57-59, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/041667 A in which US 2011/0171465 A1 to Yasuda et al. is used as an English equivalent. (hereinafter Yasuda), in further view of WO 2010/028362 A1 to Allen et al. (hereinafter Allen), are withdrawn in light of the above amendments.

Allowable Subject Matter
Claims 1-8, 10-13, 17, 26, 27, 35, 38-41, 44, 46, 48, and 52-59, are allowed.

The reasons for allowance was previously recited in on page 18-19 of Office Action mail dated 10/20/2020 which are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766